 



Exhibit 10(H)

AMENDMENT TO BANK ONE CORPORATION
PLANNING GROUP ANNUAL INCENTIVE PLAN

     WHEREAS, the Board of Directors has determined that it is necessary and
desirable to amend the Bank One Corporation Planning Group Annual Incentive Plan
(the “Plan”) as permitted by Section 6.

     NOW THEREFORE, effective as of January 14, 2004, the Plan is hereby amended
as follows:



  1.   Section 7 of the Plan is hereby amended by adding the following at the
end thereof:       Notwithstanding anything to the contrary, the actions and
transactions contemplated by and effectuated in connection with the Agreement
and Plan of Merger dated as of January 14, 2004 by and between Bank One
Corporation and J.P. Morgan Chase & Co. shall not constitute a Change of Control
for any purpose of this Plan.     2.   Except as expressly modified hereby, the
terms and provisions of the Plan shall remain in full force and effect.

 



--------------------------------------------------------------------------------



 



BANK ONE CORPORATION
EXECUTIVE MANAGEMENT ANNUAL INCENTIVE PLAN

1. Purpose

     The BANK ONE CORPORATION Executive Management Annual Incentive Plan (the
“Plan”) is designed to (i) assist BANK ONE CORPORATION (the “Corporation”) in
attracting, retaining and motivating executive management employees, (ii)
associate Participants’ interests with those of the Corporation’s stockholders
and (iii) qualify annual incentive compensation paid to Participants who are
“covered employees” as “other performance-based compensation” within the meaning
of Section 162(m) of the Code or a successor provision. The Plan as set forth
herein is an amendment and restatement, effective February 15, 1999, of the
First Chicago NBD Corporation Senior Management Incentive Plan (the “Prior
Plan”).

2. Definitions

          (a) “Board” means the Board of Directors of BANK ONE CORPORATION.

          (b) “Change of Control” means a change of control of the Corporation
as defined in the BANK ONE CORPORATION Stock Performance Plan or any successor
thereto.

          (c) “Code” means the Internal Revenue Code of 1986, as amended.

          (d) “Committee” means the committee appointed by the Board to
administer the Plan as provided herein. Unless otherwise determined by the
Board, the Organization, Compensation and Nominating Committee of the Board
shall be the Committee.

          (e) “Corporation” means BANK ONE CORPORATION and its successors and
assigns and any corporation which shall acquire substantially all of its assets.
In addition, Corporation shall include any corporation or other entity, whether
domestic or foreign, in which the Corporation has or obtains, directly or
indirectly, a proprietary interest of at least 50% by reason of stock ownership
or otherwise.

          (f) “Incentive Payment” means a payment under this Plan made in cash
to a Participant, subject to Section 4 hereof.

          (g) “Incentive Period” means the calendar year, except to the extent
the Committee determines otherwise.

          (h) “Participant” means an employee of the Corporation who is a member
of executive management and is designated by the Committee as eligible to
receive an Incentive

 



--------------------------------------------------------------------------------



 



Payment under the Plan for an Incentive Period.

          (i) “Performance Goals” mean (i) earnings per share, (ii) return on
average equity, (iii) return on average assets, or (iv) any other objective
performance goals as may be established by the Committee for an Incentive
Period. Performance Goals may be absolute in their terms or measured against or
in relationship to other companies comparably, similarly or otherwise situated
and may be based on or adjusted for any other objective goals, events, or
occurrences established by the Committee for an Incentive Period, including
earnings, earnings growth, revenues, expenses, stock price, market share,
charge-offs, loan loss reserves, reductions in non-performing assets, return on
assets, return on equity or return on investment, regulatory compliance,
satisfactory internal or external audits, improvement of financial ratings,
achievement of balance sheet or income statement objectives, extraordinary
charges, losses from discontinued operations, restatements and accounting
changes and other unplanned special charges such as restructuring expenses,
acquisition expenses including goodwill, unplanned stock offerings and strategic
loan loss provisions. Such Performance Goals may be particular to a line of
business, subsidiary or other unit or may be based on the performance of the
Corporation generally. Such Performance Goals may cover such period as may be
specified by the Committee.

          (j) “Plan” means the BANK ONE CORPORATION Executive Management Annual
Incentive Plan.

          (k) “Prior Plan” means the First Chicago NBD Corporation Senior
Management Annual Incentive Plan.

3. Administration

          (a) The Plan shall be administered by the Committee. The Committee
shall have authority to determine the terms of all Incentive Payments hereunder,
including, without limitation, the Participants to whom, and the time or times
at which, payments are made, the amount of a Participant’s Incentive Payments,
the Incentive Period to which each Incentive Payment shall relate, the actual
dollar amount to be paid, and when the Incentive Payments shall be made (which
payments may, without limitation, be made during or after an Incentive Period,
on a deferred basis or in installments).

          (b) Subject to the express provisions of the Plan, the Committee shall
have authority to interpret the Plan, to prescribe, amend and rescind rules and
regulations relating to it and to make all other determinations deemed necessary
or advisable for the administration of the Plan. The determinations of the
Committee pursuant to its authority under the Plan shall be conclusive and
binding.

          (c) The Committee may, in its discretion, authorize the Chief
Executive Officer or the Chairman of the Board of the Corporation to act on its
behalf, except with respect to matters relating to such Chief Executive Officer
or Chairman of the Board or any executive vice president or above of the
Corporation.

2



--------------------------------------------------------------------------------



 



4. Determination of Performance Goals and Incentive Payments

          (a) Prior to the completion of 25% of the Incentive Period or such
earlier date as required under Section 162(m) of the Code, the Committee shall,
in its sole discretion, for each such Incentive Period determine and establish
in writing the following:

               (i) The Performance Goals applicable to the Incentive Period; and

               (ii) The performance/payout schedule detailing the total amount
which may be available for payout to all Participants as Incentive Payments
based upon the relative level of attainment of the Performance Goals.

          (b) After the end of each Incentive Period, the Committee shall:

               (i) Certify in writing, prior to the unconditional payment of any
Incentive Payment, whether the Performance Goals for the Incentive Period were
satisfied and to what extent they were satisfied;

               (ii) Determine the total amount available for Incentive Payments
pursuant to the performance/payout schedule established in Section 4(a)(ii)
above, which amount shall be based upon the extent to which the Performance
Goals established by the Committee for the Incentive Period have been achieved;

               (iii) In its sole discretion, reduce the size of or eliminate the
total amount available for payment for an Incentive Period; and

               (iv) In its sole discretion, determine the share, if any, of the
available amount to be paid to each Participant as that Participant’s Incentive
Payment and authorize payment of such amount; except, however, in the case of a
Participant who is at or above the level of vice chairman of the Corporation,
the Board shall approve (but only to the extent permitted under Section 162(m)
of the Code and underlying regulations) the Committee’s determination of such
Participant’s share before the Committee may authorize payment.

               (v) Anything in this Plan to the contrary notwithstanding, if the
minimum Performance Goals established by the Committee for the Incentive Period
under Section 4(a)(i) are attained and certified by the Committee in accordance
with Section 4(b)(i), the Committee may award the maximum amount (or in its sole
discretion any lesser amount) set forth in Section 4(f) as a Participant’s
Incentive Payment for the Incentive Period.

          (c) The Committee may authorize a conditional payment of a
Participant’s Incentive Payment prior to the end of an Incentive Period based
upon the Committee’s good faith determination of the projected size of (i) the
total amount which will become available for payout as Incentive Payments for
the Incentive Period pursuant to Section 4(b)(ii) above, and (ii) a
Participant’s Incentive Payment.

3



--------------------------------------------------------------------------------



 



          (d) Unless otherwise determined by the Committee or required by
applicable law, no payment pursuant to this Plan shall be made to a Participant
unless the Participant is employed by the Corporation as of the date of payment.

          (e) Incentive Payments shall be subject to applicable federal, state
and local withholding taxes and other applicable withholding in accordance with
the Corporation’s payroll practices as from time-to-time in effect.

          (f) The Incentive Payment for any Incentive Period for each
Participant who is a “covered employee” under Section 162(m) of the Code and/or
a member of executive management (as designated by the Chief Executive Officer
or the Chairman of the Board of the Corporation) shall in no event exceed
$4,000,000.

5. Transferability

          Incentive Payments shall not be subject to the claims of creditors and
may not be assigned, alienated, transferred or encumbered in any way by a
Participant prior to the payment thereof.

6. Termination or Amendment

          The Board may amend, modify or terminate the Plan in any respect at
any time without the consent of Participants. Any such action of the Board may
be taken without the approval of the Corporation’s stockholders, but only to the
extent that such stockholder approval is not required by applicable law or
regulation, including specifically Section 162(m) of the Code.

7. Change of Control

          Notwithstanding anything contained in this Plan, in the event of a
Change of Control, the following provisions shall be applicable:

               (a) The Incentive Period will be deemed to have concluded on the
date of the Change of Control and the total amount available pursuant to
Section 4(b) will fund on a pro-rata basis (based upon the number of days in
such Incentive Period elapsed through the date of Change of Control) assuming
the Corporation had attained Performance Goals at a level generating funding at
200% of target funding; and

               (b) The Committee in its sole discretion will determine the share
of the available amount payable to each Participant as that Participant’s
Incentive Payment (provided that in all events the entire available amount as
calculated pursuant to Section 7(a) shall be paid to Participants as Incentive
Payments) and payments shall be made to each Participant as soon thereafter as
is practicable.

4



--------------------------------------------------------------------------------



 



8. Savings Clause

          This Plan is intended to comply in all aspects with applicable law and
regulation, including, with respect to those Participants who are “covered
employees,” Section 162(m) of the Code. In case any one or more of the
provisions of this Plan shall be held invalid, illegal or unenforceable in any
respect under applicable law and regulation, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provision shall be
deemed null and void; however, to the extent permissible by law, any provision
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Plan to be construed in compliance with all
applicable laws (including Code Section 162(m)), so as to foster the intent of
this Plan.

9. Confer No Other Rights

          The establishment of the Plan shall not confer upon any Participant
any legal or equitable right against the Corporation, except as expressly
provided in the Plan.

10. No Right to Employment

          The Plan, an Incentive Payment, or the designation of an employee as a
Participant for an Incentive Period do not constitute an inducement or
consideration for the employment of any Participant, nor is the Plan or any
Incentive Payment a contract between the Corporation and any Participant.
Participation in the Plan shall not give a Participant any right to be retained
in the employ of the Corporation.

11. Other Plans

          Nothing contained in this Plan shall prevent the Board or Committee
from adopting other or additional compensation arrangements, subject to
stockholder approval if such approval is required, and such arrangements may
benefit Participants and may be either generally applicable or applicable only
in specific cases.

12. Governing Law

          The Plan shall be governed, construed and administered in accordance
with the laws of the State of Delaware except where such laws may be superseded
by federal law.

13. Effective Date; Term of the Plan

          The Plan is an amendment and restatement, effective February 15, 1999
of the Prior

5



--------------------------------------------------------------------------------



 



Plan. The Prior Plan was approved by the stockholders of First Chicago NBD
Corporation on May 10, 1996. Unless sooner terminated by the Board pursuant to
Section 6, to the extent necessary to ensure that Incentive Payments made to
“covered employees” as defined under Section 162(m) of the Code may be
deductible for federal income tax purposes, the Plan shall terminate as of the
date of the first meeting of the Corporation’s stockholders occurring during the
year 2001, unless the term of the Plan is extended and reapproved at such
stockholders’ meeting. No additional Incentive Payments may be paid after
termination of the Plan. Termination of the Plan shall not affect any Incentive
Payments due and outstanding on the date of termination and such Incentive
Payments shall continue to be subject to the terms of the Plan notwithstanding
its termination.

6